FOURNET, Chief Justice
(concurring).
I am in accord with the majority view that witnesses summoned before the grand jury may be compelled to answer any questions, the only exception being the safeguard against self-incrimination provided in Amendment V, U. S. Constitution, and Article 1, Section 11, Lousiana Constitution of 1921; and Relator’s persistence in his refusal to answer questions propounded to him by the grand jury after having been instructed to do so by the Court is a contempt of that Court. Relator is mistaken in his claim that, because of the confidential nature of the source of his information, he cannot be forced to disclose the names of informers as to certain conditions, the existence of which formed the basis of his report to the grand jury. A perusal of the authorities on the subject shows that the privilege on which he relies is a rule of evidence that, though not absolute, may be utilized in the trial of certain cases, depending upon the circumstances and the issues, and never applies to witnesses before grand juries.